Citation Nr: 0800339	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
service-connected post traumatic stress disorder (PTSD) with 
major depressive disorder, currently 50 percent disabling. 

2.	Entitlement to an increased evaluation for a left knee 
disability, currently 10 percent disabling.  

3.	Entitlement to an increased evaluation for a right knee 
disability, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1976 and from September 1981 to February 1986.  He 
received the Combat Action Ribbon for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 RO decision.  

In May 2007, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issues of entitlement to an increased evaluation for the 
left and right knee are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's PTSD is manifested by episodes of anger, 
daily thoughts of Vietnam, intrusive recollections, 
flashbacks, sleep disturbances, psychological arousal and 
distress, impaired memory, avoidance behavior, restricted 
affect, estrangement, isolation, nervousness, irritability, 
diminished concentration, hypervigilance, depression, 
sadness, guilt, intermittent fatigue, depression, anxiety, 
anger outbursts, disconnect, episodes of rage and short 
temper; but no illogical speech, suicidal ideation, delusions 
or hallucinations.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ 
regarding the veteran's claim for an increased evaluation for 
PTSD.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2006.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a November 2006 supplemental statement of 
the case.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided with this notice in March 2006.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Therefore, the timing of the 
Dingess  notice is not prejudicial to the appellant.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the most recent VA examination regarding PTSD 
was in August 2004.  The medical evidence, however, also 
includes private medical records dated from March 2004 until 
April 2006.  The Board finds that the private medical 
evidence is sufficient competent medical evidence of record 
to make a decision on the claim.  Therefore, a more recent VA 
examination is not necessary.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, private medical records, and 
the VA medical records.  A hearing was also held before the 
undersigned Veterans Law Judge in May 2007.  The appellant 
was afforded a VA medical examination in August 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

The veteran's service-connected PTSD is currently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 50 
percent rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

An August 2004 VA Compensation and Pension Examination shows 
that the veteran had episodes of anger, daily thoughts of 
Vietnam, intrusive recollections, flashbacks and sleep 
disturbances.  He also has psychological arousal and 
distress, impaired memory, avoidance behavior, restricted 
affect and estrangement.   He preferred to be isolated and 
away from people.  He had a good relationship with a few 
family members.  He was nervous, had difficulty controlling 
his anger, irritability, diminished concentration, 
hypervigilance, depression, sadness, guilt and intermittent 
fatigue.  The veteran would keep himself occupied to avoid 
distressing thoughts.  He preferred to work in an isolated 
profession and not encounter other people.  He did not have 
psychosis or delusions.  The examiner diagnosed the veteran 
with PTSD moderate and a GAF of 60.  

According to the private medical records dated from March 
2004 to April 2006, the veteran experienced moderate and 
moderate to severe depression, anxiety, irritability, 
concentration difficulties, sleep disturbances and 
irritability.  The veteran had difficulty expressing any 
emotion except for anger.  In September 2005 the veteran's 
symptoms were exacerbated by the return of his son from Iraq.  
The veteran has anger outbursts, he was disconnected from 
others, experienced rage and could not control his temper.  
He did not have suicidal ideation or intent and did not have 
delusions or hallucinations.  The private physician diagnosed 
the veteran with severe chronic PTSD and assigned GAF scores 
ranging between 50 and 55.  

Based on a review of the foregoing evidence, the Board finds 
that the veteran's PTSD is productive of symptomatology 
consistent with the criteria associated with a 70 percent 
rating under 38 C.F.R. § 4.130 Diagnostic Code 9411 and the 
General Rating Formula for Mental Disorders.  The medical 
evidence shows that the veteran's PTSD symptomatology has 
gotten more severe since the August 2004 VA examination.  The 
veteran has social impairment as evidenced by his lack of 
friends and his limited relationship with his family.  He 
also had occupational impairment because he had to work in an 
isolated environment.  The veteran had continuous depression.  
He had impaired impulse control shown by his episodes of 
anger and rage.  Additionally, the GAF scores indicate 
moderate to serious PTSD symptoms.  The Board has also 
considered his diminished concentration, hypervigilance, 
anxiety and episodes of anger.  Although the veteran's speech 
was logical and there was no suicidal ideation, delusions or 
hallucinations, the Board affords the veteran the benefit of 
the doubt and grants a 70 percent evaluation.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2007).

The Board also notes that staged ratings are not appropriate.  
The private medical evidence shows that the veteran's 
symptoms of PTSD have been relatively consistent from the 
date of claim until April 2006.  See Fenderson v. West, 
supra.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

A 70 percent evaluation for service-connected PTSD is 
granted.  


REMAND

The veteran asserts that his left and right knee disabilities 
have increased in severity since service connection was 
granted and a 10 percent evaluation was assigned in November 
1998.  The last VA examination was conducted in March 2004.  
In that examination, the veteran had pain in both knees on a 
daily basis.  There was no swelling or stiffness. There was 
locking, but no instability.  The veteran had pain going up 
and down stairs and on uneven terrain.  He did not wear a 
brace or use crutches, but he did use a walking stick at 
times.  The veteran also had some limitation of motion in 
both knees and repetitive motion aggravated both knees.  He 
had flare-ups of pain approximately twice a week with 
additional loss of motion and diminished endurance. 

In the May 2007 Board hearing, the veteran testified that he 
experienced swelling in both knees caused by use and weather.  
He wore a snap brace and had to adjust his employment to 
accommodate his bilateral knee disability.  The veteran also 
testified that he received medical treatment from the 
Portland VA Medical Center.  

The Board notes that the last VA treatment records in the 
claims file are dated in February 2004.  Therefore, the Board 
finds that additional VA medical records may be available.  
Additionally, the Board finds that based on the veteran's 
testimony, his bilateral knee disability may have increased 
in severity and a new VA examination is required to determine 
the severity of his bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all VA medical 
records for treatment since February 2004 
from the Portland VA Medical Center.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.	After the above has been completed to 
the extent possible, the veteran should be 
afforded a VA examination performed by an 
appropriate physician to determine the 
severity of the veteran's right and left 
knee disabilities.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


